In a prosecution on an indictment for murder in the second degree defendant asserted self defense and upon his examination as a witness the following question was asked: "Did you ever know of any occasion previous to that, where Stepp (deceased) had some trouble about a knife, or cutting scrapes?" The court sustained the objection which brings up for discussion the propriety of the evidence sought to be adduced. It is the rule in Florida that evidence of specific acts of violence by the deceased, or of general bad conduct by him, is inadmissible where his general reputation is sought to be established but in the instant case the question was propounded to the defendant himself.
It seems to us logical that the accused be allowed, where he maintains self defense, to show that he knew of particular acts of violence on the part of deceased, because it enlightens the jury on the state of his mind at the time of the difficulty and thereby enables them to conclude whether he acted as a reasonably prudent person would on the belief that he was in imminent danger of death or great bodily harm. See People v. Harris, 95 Mich. 87, 54 N.W. Rep. 648; Crow v. State, 48 Tex. 419, 88 S.W. Rep. 814; State v. Burton, *Page 268 63 Kan. 602, 66 Pac. Rep. 633; Deeb v. State, 131 Fla. 362,179 So. 894.
The question in this case was, however, quite indefinite as to the time of any former violent acts by the deceased, and we do not feel that the judge was in error in sustaining the objection to it.
TERRELL, C.J., and WHITFIELD, BROWN, BUFORD and CHAPMAN, J.J., concur.